Citation Nr: 1829001	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-38 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 and May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has a current diagnosis of sleep apnea that was incurred in or related to his active duty.


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active duty service.  38 U.S.C. 
§§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that after reviewing all of the evidence of record, there is adequate medical and lay evidence to establish that the Veteran's sleep apnea had its onset during his active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the Veteran's July 2012 Notice of Disagreement, he described how his work in the military often led to an abnormal sleep patterns, which included constant sleep interruption or sleep deprivation, and that as a result, he began to notice a change in his ability to achieve a normal night's rest.  This has been corroborated by a lay statement submitted by the Veteran's wife.  She wrote that she first noticed a difference in her husband's sleeping, mainly in the form of snoring, beginning in the 1980s, and she first noticed her husband's apnea while her husband was stationed at Norton Air Force Base.  Furthermore, there is medical evidence to indicate that the Veteran's sleep apnea began during his active service.  According to the Veteran's service treatment records, daytime somnolence was reported in April 1988.  See April 1988 Health Record, received August 9, 2004, at 40.  He received a provisional diagnosis of sleep apnea in March 1988.  See March 1988 Health Record, received August 9, 2004, at 42.  Additionally, at that time, the medical record describes that irregular breathing was noted by the Veteran's wife and that he often woke up feeling short of breath.  Id.  Finally, in an October 2004 VA examination related to other claims, it was noted that the Veteran had a history of sleep apnea.

The Board acknowledges that the October 2010 VA examiner came to a different conclusion regarding the Veteran's sleep apnea.  He wrote that the Veteran's sleep apnea was less likely as not related to his in-service complaints of irregular breathing, chest pressure, and feelings of shortness of breath.  The examiner gave several rationales for his opinion; however, most of the examiner's rationales relied on the theory that the Veteran's symptoms were caused by stress due to the death of the Veteran's daughter.  The Board notes that the examiner's report does not consider the Veteran's lay observations of which he is competent to make.  In fact, his sleep patterns and the symptoms he experienced had become so abnormal that he sought treatment while in the military.  Furthermore, the October 2010 examiner did not provide an alternate etiology other than stress related to the death of the Veteran's daughter for the symptoms that the Veteran was experiencing - though the symptoms had been occurring for some time as noted by the lay statements.  

The Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's sleep apnea had its onset during his active duty service.  Reasonable doubt is resolved in the Veteran's favor, and entitlement to service connection for sleep apnea is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


